Citation Nr: 1700906	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 2010, for the award of service connection and compensation for a bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than June 21, 2010, for the award of service connection and compensation for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active service in the U.S. Navy from September 1963 to February 1967, and his decorations include the Vietnam Service Medal and Vietnam Campaign Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision of the RO in March 2011 that assigned an effective date of June 21, 2010, for the award of service connection and compensation for a bilateral hearing loss disability, and for the award of service connection and compensation for tinnitus.  The Veteran timely appealed.

In September 2016, the Veteran and his wife testified during a hearing before the undersigned at the RO.

Notably, the Veteran has filed a timely VA Form 21-0958, Notice of Disagreement, as to the effective date of establishing basic eligibility to Dependents' Educational Assistance.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed, the Veteran is entitled to a statement of the case (SOC); and the RO's failure to issue a SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued an October 2016 letter acknowledging the NOD and explaining the different appeal options. Thus, as the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, supra, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first received VA treatment for a bilateral hearing loss disability and for tinnitus, and was issued hearing aids in June 2001.

2.  On June 21, 2010, VA received the Veteran's original claim for service connection for a bilateral hearing loss disability and for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 21, 2010, for the award of service connection and compensation for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).

2.  The criteria for an effective date earlier than June 21, 2010, for the award of service connection and compensation for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the law, and not the facts, is dispositive of the claims for an earlier effective date for the awards of service connection and compensation for a bilateral hearing loss disability and for tinnitus.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claims.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends, in essence, that he is entitled to an effective date prior to June 21, 2010, for each award of service connection and compensation for a bilateral hearing loss disability and for tinnitus.

VA records show that the Veteran was seen for an initial comprehensive audiologic evaluation in June 2001, in response to a consult received from a referring physician.  The Veteran at the time reported a gradual onset of hearing loss in both ears, and described constant tinnitus.  He also reported exposure to noise in active service.  Test results revealed a sensorineural hearing loss in each ear; hearing aids were ordered.

On June 21, 2010, the Veteran filed claims for service connection for a bilateral hearing loss disability and for tinnitus-claiming that each disability began in active service in February 1967.

The report of a November 2010 VA examination reflects diagnoses of bilateral sensorineural hearing loss and constant tinnitus, and states that the Veteran wore VA-issued hearing aids.  In a January 2011 addendum, a VA audiologist noted that it is difficult to determine the exact onset of the Veteran's hearing loss; and opined that his current hearing loss and tinnitus are consistent with the Veteran's military and/or occupational noise exposure history.

Subsequently, in March 2011, the RO granted service connection for a bilateral hearing loss disability evaluated as 10 percent disabling; and granted service connection for tinnitus evaluated as 10 percent disabling.  The RO awarded service connection and compensation for each disability, effective from the date of receipt of the Veteran's claims for service connection-i.e., June 21, 2010.  This appeal followed.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2014).

The Board also notes that special regulations issued by VA to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs, and involving earlier effective date claims for service-connected diseases presumed to be caused by herbicide or Agent Orange exposure are not applicable in this case.  See 38 C.F.R. § 3.816 (2015).  See also Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, neither hearing loss nor tinnitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed claims for service connection for a bilateral hearing loss disability and for tinnitus on June 21, 2010.  Prior to this time, the evidence reflects no written request (formal or informal) for service connection for either hearing loss or tinnitus in any filings.  Hence, there is not a single document of record, prior to June 21, 2010, that may be reasonably construed as claims for service connection for bilateral hearing loss and for tinnitus.  38 C.F.R. §§ 3.151(a), 3.155(a).

Because the claims for service connection for a bilateral hearing loss disability and for tinnitus were received in 2010-i.e., more than one year following separation from active service, as a matter of law, the effective date can be no earlier than the date of receipt of the claims.  38 C.F.R. § 3.400(b).

The Veteran contends that the effective date should be as early as 1967, because he was exposed to excessive military noise and guns fired aboard the U.S.S. Guadalupe (AO 32) in Vietnam waters.  While exposure to excessive noise and gunfire in active service has been conceded, there are neither claims for service connection for a bilateral hearing loss disability nor for service connection for tinnitus in the evidence of record prior to June 21, 2010.

While the Veteran also contends that he was never told to file for service connection when he was diagnosed with a bilateral sensorineural hearing loss disability and constant tinnitus in or about 2001, the Board is sympathetic to the Veteran's complaints; however, the effective date for awards of service connection is governed by provisions of 38 C.F.R. § 3.400(b)(2)-namely, the latter of the dates either such claims were received by VA or the disabilities arose.  

Lastly, the Board has considered whether a sympathetic reading of the evidence of record could encompass claims for service connection for a bilateral hearing loss disability and for tinnitus.  In this regard, the Veteran must describe the nature of the disabilities for which he was seeking benefits.  The Veteran's identification of the benefits sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

Here, the evidence of record reveals that the Veteran did not submit any claim for service connection prior to June 21, 2010, although he identified the onset of disability as beginning in 1967.  Even though he received treatment and VA hearing aids in 2001, there is no evidence of any claims submitted for service connection.  Under these circumstances, the Board finds that there is no information of record that the Veteran was seeking benefits in 2001.  Hence, the scope of the evidence of record is not broadened to encompass claims for service connection prior to June 21, 2010.  Clemons, 23 Vet. App. at 5.     

The RO correctly assigned June 21, 2010-the date of claims-for the awards of service connection and compensation for a bilateral hearing loss disability and for tinnitus.  Documents submitted by the Veteran in support of his claims at the time revealed findings of constant tinnitus and that the Veteran wore hearing aids.  Although the Board is sympathetic to the Veteran's claim, it is the law, and not the facts, that is dispositive of these claims.  Accordingly, the Board is left with no recourse but to deny as a matter of law the claims for an effective date earlier than June 21, 2010, for the grants of service connection for bilateral hearing loss and tinnitus.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the effective date of the awards of compensation for service-connected bilateral hearing loss disability and for service-connected tinnitus cannot precede the effective date of the grants of service connection.  In this case, the Board notes that the RO has assigned compensation for each disability from the date of receipt of the claims on June 21, 2010.

 
ORDER

An effective date earlier than June 21, 2010, for the award of service connection and compensation for a bilateral hearing loss disability is denied.

An effective date earlier than June 21, 2010, for the award of service connection and compensation for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


